FUNDING AGREEMENT
 
Funding Agreement (the “Agreement”), dated as of September 29, 2006, among The
Bank of New York, a New York banking corporation with its principal corporate
trust office at 101 Barclay Street, 8th Floor West, New York, New York 10286, as
Collateral Agent under the Loan Agreement (defined below) (the “Collateral
Agent”), Palm Beach Multi-Strategy Fund, L.P., a Delaware limited partnership,
with its principal office at 3601 PGA Blvd., Suite 301, Palm Beach Gardens
Florida 33410 (the “Lender”); Nice Cars Funding LLC, Delaware limited liability
company with its principal office at 100 Crescent Court, 7th Floor, Dallas,
Texas 75201 (the “Borrower”) and Manchester, Inc., a Nevada corporation, with
its principal office at 100 Crescent Court, 7th Floor, Dallas, Texas 75201 (the
“Guarantor”).
 
WHEREAS, Lender, Collateral Agent and Borrower have entered into that certain
Loan and Security Agreement (the “Loan Agreement”) dated September 28, 2006,
between Borrower and Lender, and the Collection Account (as defined in the Loan
Agreement) has been established in the name of Lender with Collateral Agent.
 
WHEREAS, pursuant to the Loan Agreement, certain conditions precedent are
required to be satisfied prior to Borrower becoming entitled to request an
advance thereunder from Lender. In this Agreement, the term “Conditions” shall
mean all of the conditions precedent to the obligations of Lender under the Loan
Agreement and every other Loan Document (as defined in the Loan Agreement).
 
WHEREAS, Guarantor has entered into that certain Guaranty dated September 28,
2006 (the “Guaranty”) made by the Guarantor and others in favor of Lender,
whereby the Guarantor has guaranteed the obligations of Borrower to Lender under
the Loan Agreement and the other Loan Documents.
 
WHEREAS, as of the date hereof, not all of the Conditions have been satisfied,
and Lender, at the request of Borrower and Guarantor, is willing to make an
advance under the Loan Agreement into the Collection Account (as defined in the
Loan Agreement) on the terms, and subject to the conditions, of this Agreement.
 
NOW, THEREFORE, it is agreed as follows:
 
Section 1.1  Deposit into Collection Account.
 
(a)  On the date hereof (the “Funding Date”), conditional upon Guarantor having
wired an amount equal to $1,801,250 to the Collection Account, Lender shall wire
an amount equal to $54,000,000 (such amount advanced by Lender, the “Advanced
Funds”) to the Collection Account, to be held therein by Collateral Agent on the
terms of this Agreement. Collateral Agent shall invest the funds in the
Collection Account in Eligible Investments (as defined in the Loan Agreement) in
accordance with Section 2.14 of the Loan Agreement, provided that any interest
or other earnings on funds earned in the Collection Account shall be retained in
the Collection Account until distributed in accordance with this Agreement.
 

--------------------------------------------------------------------------------


 
(b)  Except as otherwise provided in this Agreement, and subject to Section 2,
below, the Advanced Funds shall be treated as a Loan made by Lender to Borrower
under the Loan Agreement on the Funding Date, and shall bear interest from the
Funding Date at the rate specified in the Loan Agreement.
 
Section 2.1  Disbursements.
 
(a)  Upon receipt of a written instruction executed by Lender (a “Disbursement
Notice”), Collateral Agent shall disburse funds on deposit in the Collection
Account to such person or persons, and in such amounts, as may be specified in
the Disbursement Notice. Collateral Agent shall not accept instructions from
Borrower, Manchester, or any other person with respect to disbursement of funds
from, or any other matter regarding, the Collection Account.
 
(b)  Lender agrees with Borrower that, if all of the Conditions are satisfied to
the satisfaction of Lender in its sole discretion by noon, Dallas, Texas time on
October 6, 2006, Lender will deliver a Disbursement Notice to Collateral Agent
instructing Collateral Agent to disburse all funds on deposit in the Collection
Account in the following order of priority: first, to Lender, an amount equal to
(i) all interest due on the Loan pursuant to the Loan Agreement for the period
from the Funding Date until the date of such disbursement and (ii) an amount
equal to all fees, expenses and any other amounts payable to Lender or
Collateral Agent under the Loan Agreement and any other Loan Documents (the
“Borrower Expenses”) as of such date; and second, to Borrower (or to such other
person specified in the Disbursement Notice), the balance of funds on deposit in
the Collection Account.
 
(c)  If all of the Conditions are not satisfied to the satisfaction of Lender in
its sole discretion by noon, Dallas, Texas time on October 6, 2006, Lender and
Borrower agree that, notwithstanding any other provision of the Loan Agreement,
Lender may declare an Event of Default (as defined in the Loan Agreement) to
have occurred and the Loan, all interest accrued thereon and all Borrower
Expenses to be immediately repayable, and in such circumstances Lender may
deliver a Disbursement Notice to Collateral Agent instructing Collateral Agent
to disburse all funds on deposit in the Collection Account to Lender, which
Lender will apply in accordance with Section 2.9 of the Loan Agreement, except
that the Borrower Expenses shall first be paid. In the event that such funds are
insufficient to pay or repay (as the case may be) the Loan, all interest accrued
thereon and all Borrower Expenses (the amount of such insufficiency, a
“Shortfall”), Borrower shall be liable to pay the amount of such Shortfall to
Lender, which shall be due and payable immediately.
 
(d)  The parties hereto agree that, until all funds have been disbursed from the
Collection Account pursuant to a Disbursement Notice, no payments shall be made
from the Collection Account pursuant to Section 2.11 of the Loan Agreement, or
otherwise.
 
(e)  The Guarantor hereby irrevocably, absolutely and unconditionally guarantees
the payment by Borrower of any Shortfall on the terms of the Guaranty (and, for
the avoidance of doubt, such Shortfall shall be a “Guaranteed Obligation” for
the purposes of the Guaranty), provided that the limitation on the Guarantor’s
liability in Section 2(f) of the Guaranty shall not apply to the Guarantor’s
obligations with respect to the Shortfall.
 

--------------------------------------------------------------------------------


 
Section 3.1  Notices. Any notice or other communication to any party in
connection with this Agreement shall be in writing and shall be sent by manual
delivery, telegram, facsimile transmission, overnight courier or United States
mail (postage prepaid) addressed to such party at the address specified on
Schedule A to the Loan Agreement, or at such other address as such party shall
have specified to the other party hereto in writing.
 
Section 3.2  Assignment. No Related Party shall assign its rights or duties
hereunder without the consent of Lender.
 
Section 3.3  Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original, and
all of which taken together shall constitute but one and the same instrument.
 
Section 3.4  GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED A CONTRACT AND
INSTRUMENT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK AND THE LAWS OF THE UNITED STATES OF AMERICA. EACH PARTY HERETO HEREBY
AGREES THAT ANY LEGAL ACTION OR PROCEEDING AGAINST IT WITH RESPECT TO THIS
AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AS LENDER MAY ELECT,
AND, BY EXECUTION AND DELIVERY HEREOF, EACH PARTY HERETO ACCEPTS AND CONSENTS
FOR ITSELF AND IN RESPECT TO ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HERETO AGREES THAT
SECTIONS 5-1401 AND 5.1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK SHALL APPLY TO THIS AGREEMENT AND WAIVES ANY RIGHT TO STAY OR TO DISMISS
ANY ACTION OR PROCEEDING BROUGHT BEFORE SAID COURTS ON THE BASIS OF FORUM NON
CONVENIENS.
 
Section 3.5  Waiver of Jury Trial. EACH PARTY HERETO WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
AGREEMENT AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first set forth above.
 

       
PALM BEACH MULTI-STRATEGY FUND, LP
     
BY:   PALM BEACH LINKS CAPITAL, LP,
          its general partner 
     
  BY:   PBL HOLDINGS, LLC,
             its general partner

 

By:   B. Scott Olson  

--------------------------------------------------------------------------------

Managing Director

 

By:   Thomas L. Gervais  

--------------------------------------------------------------------------------

Managing Director

 

       
NICE CARS FUNDING LLC
      By:
Nice Cars Acceptance AcquisitionCo., Inc.,
its Member
 
   
   
  By:   /s/ Richard Gaines  

--------------------------------------------------------------------------------

 
Name: Richard Gaines
  Title:   President

 

       
MANCHESTER INC. :
 
   
   
  By:   /s/ Richard Gaines  

--------------------------------------------------------------------------------

 
Name: Richard Gaines
 
Title:   Secretary

 
 

--------------------------------------------------------------------------------